Title: To Benjamin Franklin from Madame Brillon, 7 [December] 1780
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce jeudi 7 [December, 1780] a passy
Vous ne serés pas étonné mon bon papa de l’humeur qui me tourmente lorsque je ne reçois pas de vos nouvélles: je suis malade depuis 69 jours, et l’amitié les preuves de l’amitié ont seules le pouvoir d’adoucir mes meaux; je vous aime, il est naturél que je désire d’éstre aimée de vous; tout ce qui augmente et confirme ce sentiment de vous a moi m’est chér, Ecrivés moi donc. Vous n’estes pas assés fort pour montér mon éscaliér n’y le matin, n’y le soir; je suis au lit toutes les aprés midi, mais le matin je pourrai vous reçevoir dans mon sallon; vous n’avés point de jambes et vous consérvés toujours une exéllente teste; moi mon ami puisqu’il faut l’avouér, je n’ai point de teste et consérve deux mauvaises jambes; qui le matin peuvent désçendres, surtout lorsque le plaisir d’allér vérs vous les poussera: si vous voulés lundi ou mardi prochain venir déjeunér avéc moi vous ferés une bonne action, a laqu’elle nos enfants ne s’opposeront point; je vous répond de mes filles et vous prie de demandér l’avis de mr votre fils:/: Vous trouvérés a ce que j’éspere mon écriture plus lisible, je l’ai fait grosse a cétte intention par l’avis de mr Franklinét: au surplus mon ami je me consolle en imaginant que ma mauvaise écriture ne vous fait pérdre que les phrases qui ne tiénnent qu’a l’ésprit, et que tout ce qui part de mon coeur, est entendu ou déviné par le vostre:/: Vous avés raison de dire que si j’étois journaliste vos oeuvres françoises vérroient le jour; j’ose ajoutter que mon journal par cétte raison feroit tombér tous les autres: vous appéllerés ma maniére de jugér partialité; je la nommerai raison et disçérnement; votre modéstie et mon amour propre nous forçent a ce jugement; vous, parceque vous vous méttés bien au dessous de ce que vous valés; et moi parceque je crois me connoistre en méritte; au surplus je pense que votre modestie est éxcéssive, et que ma portion d’amour propre est au plus juste dégré quand elle me sért a vous appreciér:/:
Mon gros mari vá vous voir souvent, il vous conte des histoires: je meure de peur qu’il ne m’en ait volé quelques unes de célles que j’amasse pour vous amusér au moment de notre réunion: adieu le meilleur des papa, et le plus aimé de la plus tendres des filles.
 
Addressed: A Monsieur / Monsieur Franklin / a Passy
